Citation Nr: 0517826	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 17, 
2000, for the grant of service connection for bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision in which the 
RO granted service connection for PTSD and assigned a 70 
percent evaluation, effective on January 31, 2002.  

In that decision, the RO also granted service connection for 
a bilateral hearing loss and assigned a 10 percent 
evaluation, effective on August 17, 2000.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing was prepared and associated with the claims 
folder.  

The issue of an earlier effective date for the grant of 
service connection for bilateral hearing loss is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

There is no evidence that the RO received either a formal or 
informal claim of service connection for PTSD prior to 
January 23, 2002.  



CONCLUSION OF LAW

An effective date prior to January 23, 2002, the date of 
claim, for the grant of service connection for PTSD is not 
assignable as a matter of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.157, 3.400 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in a May 2002 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his initial claim for service 
connection for PTSD.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him, what evidence should be provided 
by VA, and the need for the veteran to advise VA of or submit 
any additional evidence that he believed might be relevant to 
his claim.  

With respect to the veteran's claim for an earlier effective 
date for the grant of service connection for PTSD, the Board 
notes VAOPGCPREC 8-2003 (December 22, 2003) in which the VA 
Office of the General Counsel held that, if, in response to a 
notice of decision on a claim for which VA has already given 
the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case (SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide a notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  

The RO, in the December 2002 Statement of the Case (SOC), and 
the November 2003 Supplemental Statement of the Case (SSOC), 
specifically advised the veteran as to the laws and 
regulations pertinent to a claim of entitlement to an earlier 
effective date.  

As noted, the veteran was also advised in the May 2002 letter 
of his and VA's responsibilities under VCAA, and what VA 
would do to assist him in the development of his claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for an earlier effective date, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Consequently, the Board finds there is no prejudice to the 
veteran in proceeding with a decision on the claim for an 
earlier effective date for the grant of service connection 
for PTSD at this time.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would be needed for an equitable disposition of 
this appeal.  

Furthermore, even if the actions taken in this case to comply 
with the notification and assistance requirements of the VCAA 
were found to be deficient, the Board notes that the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  

With respect to the claim for an earlier effective date for 
the grant of service connection for PTSD, the Board notes 
that the facts are not in dispute.  As will be discussed in 
greater detail below, the resolution of the appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of effective dates.  

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, because no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


II.  Earlier effective date for the grant of service 
connection for PTSD

The veteran is seeking an effective date earlier than January 
23, 2002, for the grant of service connection for PTSD.  He 
essentially contends that he began receiving treatment for 
PTSD at the Vet Center in 1991, and that he should have been 
told by personnel at the facility to apply for service 
connection at that time.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  

Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

38 C.F.R. § 3.157 (2004) provides for instances in which 
examination or hospitalization reports will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law, if the report relates to a 
disability which may establish entitlement, subject to the 
requirements of 38 C.F.R. § 3.114 (2004).  

38 C.F.R. § 3.157(b)(1) specifies that, once a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a VA examination or hospitalization report will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  

In this case, there is no evidence of record suggesting that 
the veteran filed a formal or informal claim of service 
connection for PTSD prior to January 23, 2002, and the 
veteran has not contended that such is the case.  

With respect to the veteran's contention that he should have 
been told by personnel at the Vet Center to file a claim for 
compensation, the Board is aware of no duty set forth under 
law or regulations requiring VA or Vet Center health care 
providers to advise veterans to file claims for compensation 
benefits.  

The veteran appears to be raising what amounts to a theory of 
relief couched in equity.  While the Board is very 
sympathetic to the veteran's claim, we are without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

The Court has recognized that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 433 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  

The Board has also considered the argument that his treatment 
records from the Vet Center have been in constructive 
possession of VA since he started receiving treatment in 
1991, and an informal claim for service connection for PTSD 
could reasonably be construed from those records.  

The Board recognizes that VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board also recognizes 
that 38 C.F.R. § 3.157 sets forth instances in which 
hospitalization or examination reports will be accepted as 
informal claims for VA benefits.  

However, the Board notes that, although Readjustment 
Counseling Service Vet Centers do have some affiliation with 
VA, it is unclear to what extent, if any, the Bell doctrine 
of constructive notice is applicable to records from one of 
those facilities.  

Nevertheless, even if it was presumed for the purposes of 
this decision, that VA had constructive notice of the 
veteran's treatment records the New Haven Vet Center, the 
Board finds that application of 38 C.F.R. § 3.157 would not 
allow for the assignment of an earlier effective date for the 
grant of service connection in this case.  

As noted, 38 C.F.R. § 3.157(b)(1) provides for accepting a VA 
examination or hospitalization report as an informal claim 
only in cases involving claims for increased benefits or 
claims to reopen.  

In this case, the record does not show that the veteran's 
formal claim was received within one year of any treatment.  
Thus, there is no basis for accepting medical records dated 
prior to January 2002 as an informal claim for compensation 
benefits.  

38 C.F.R. § 3.400(b)(2)(i) provides that the effective date 
for a grant of direct service connection will be the day 
following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  In this case, the veteran's 
original claim for service connection for PTSD was received 
on January 23, 2002, which was approximately 33 years after 
his separation from service.  Thus, there is no basis under 
the law or regulations for assigning an effective date prior 
to January 23, 2002.  

For these reasons, the Board finds that the arguments of the 
veteran are without merit, and that entitlement to an 
effective date earlier than January 23, 2002 must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  



ORDER

The claim for an effective date earlier than January 31, 
2002, for the grant of service connection for PTSD is denied.  



REMAND

The veteran is also seeking earlier effective date earlier 
than August 17, 2000 for the grant of service connection for 
bilateral hearing loss.  

The record reflects that, in a September 1981 rating 
decision, the RO denied a claim of service connection for 
hearing loss.  He was advised of this decision in an October 
1981 letter.  

In August 2000, the RO received a letter from the veteran in 
which he indicated that he wished to reopen his claim of 
service connection for hearing loss.  Following additional 
evidentiary development, the RO issued the October 2002 
rating decision in which it granted service connection for 
bilateral hearing loss and assigned a 10 percent rating, 
effective August 17, 2000.  

The Board believes that the veteran's contentions regarding 
this claim can be construed as including an allegation that 
clear and unmistakable error (CUE) was committed in the 
September 1981 rating decision that originally denied his 
claim.  

Consequently, in order to ensure that the veteran has been 
afforded all due process, the Board finds that the RO should 
specifically notify the veteran as to the type of evidence 
necessary to establish that CUE occurred in a prior decision, 
and that the RO should specifically adjudicate the issue of 
CUE as part of the veteran's effective date claim before this 
matter can be considered by the Board.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and undertake all notification and 
development action required by the VCAA.  
In particular, the veteran should be 
provided a letter notifying him of the 
type of evidence necessary to 
substantiate a claim for an earlier 
effective date, to include establishing 
that CUE existed in a prior rating 
decision.  The RO should also be advised 
of his and VA's responsibilities under 
the VCAA, and that he should identify or 
submit any other evidence that he 
believes to be relevant to his claim.  

2.  Once all notification and development 
actions required by the VCAA have been 
completed, the RO should readjudicate the 
issue of whether an effective date 
earlier than August 17, 2000, is 
warranted for the grant of service 
connection for PTSD, to include the issue 
of whether CUE occurred in the September 
1981 rating decision.  If the benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case, and the appellant should be 
afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


